Case: 1:20-cv-00290-SJD-KLL Doc #: 16 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 104

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Derrick Sweeting,
Plaintiff(s),
Case Number: 1:20cv290
VS.
Judge Susan J. Dlott
Warden Richard Erdos, et al.,
Defendant(s).
ORDER
This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on May 18, 2020 a Report and Recommendation (Doc.
10). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 14).
The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiffs motion to amend the complaint (Doc. 7) is DENIED.

IT IS SO ORDERED.

J udge Susan J. Did
United States District Court
